NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2222-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES J. ROBERTS,

     Defendant-Appellant.
________________________

                   Submitted November 18, 2021 – Decided February 16, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Accusation No. 03-09-1182.

                   James J. Roberts, appellant pro se.

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel and on the brief).

PER CURIAM

          Defendant James J. Roberts appeals from a January 6, 2020 order denying

his motion to correct an illegal sentence. We affirm.
      We discern the following facts from the record.        On May 12, 2003,

defendant entered a bank and informed the teller his backpack was filled with

explosives he would detonate unless she gave him money. The teller compiled,

and defendant, having no vehicle, fled the scene in a stolen car after forcing out

the occupants.

      On September 18, 2003, defendant pled guilty to first-degree robbery

contrary to N.J.S.A. 2C:15-1 and carjacking contrary to N.J.S.A. 2C:15-2(a)(1).

Before defendant pled guilty, the trial judge asked defendant whether he

understood that "when [he] c[a]me to court on . . . sentencing day, [he] could get

[fifteen] years, . . . [thirty] years, or anything in between[.]"      Defendant

responded that he understood. The trial judge then asked defendant whether he

was satisfied with counsel's assistance and whether he understood the questions

on the plea agreement. Defendant answered in the affirmative to both questions.

Defendant stated he was not on medication nor under the influence of any drugs

or alcohol.

      On November 14, 2003, defendant was sentenced to fifteen years for each

charge, to be served consecutively for an aggregate term of thirty years.

Defendant appealed his sentence, and on May 15, 2006, this court's excessive

sentencing panel remanded the matter for resentencing. State v. Roberts, No. A-


                                                                           A-2222-19
                                        2
3241-03 (App. Div. May 15, 2006). On June 12, 2006, the trial judge reaffirmed

defendant's sentence. On August 29, 2006, defendant again appealed the trial

judge's decision to the excessive sentencing panel. On March 29, 2007, we

directed the trial judge to reduce the robbery sentence from fifteen years to ten

years. State v. Roberts, No. A-0037-06 (App. Div. Mar. 29, 2007). The trial

judge modified defendant's sentence as directed. On July 12, 2007, the Supreme

Court denied certification. State v. Roberts, 192 N.J. 294 (2007).

      On or about November 21, 2008, defendant filed his first petition for post-

conviction relief (PCR), asserting ineffective assistance of counsel at the time of

plea and sentencing. Specifically, defendant argued counsel "(1) 'coerced and

cajoled' defendant into pleading guilty by 'misleading [him] with respect to the

terms of the plea agreement'; and (2) provided ineffective assistance at

sentencing by failing to assert mitigating factors including the fact that defendant

'cooperated with authorities throughout the investigatory process, . . . [and]

voluntarily surrendered to police.'" Defendant filed a certification claiming

counsel advised him the sentence recommendation was for fifteen years total.

Defendant further certified that he suffered an episode of paranoid schizophrenia

at the time of his original sentencing. Defendant claimed his attorney was aware

of his episode and should have requested an adjournment. Defendant argued


                                                                             A-2222-19
                                         3
counsel's failure to address his mental health allowed defendant to make a bad

impression in front of the judge and prejudiced him once sentencing took place

in November 2003.

      On July 15, 2009, a PCR judge heard defendant's argument.               After

reviewing the record, including the plea form and plea colloquy between

defendant and the trial judge, the PCR judge determined defendant failed to make

a prima facie case for ineffective assistance of counsel, and defendant's petition

was denied without a hearing. Specifically, the PCR judge stated that the "record

contains numerous instances during the plea in which the [c]ourt on the record

explained the potential sentences in detail[,]" so even if counsel misinformed

defendant, the "extensive explanations" by the plea judge rendered the plea

knowing and intelligent. Further, the PCR judge decided defendant's claims

related to his mental health status at the time of sentencing were "bald assertions"

and he did not allege facts to demonstrate counsel's deficient performance.

      Defendant appealed the PCR judge's decision, arguing he made a prima

facie showing of ineffective assistance and the PCR judge abused his discretion

by denying PCR without an evidentiary hearing. Defendant also filed a pro se

supplemental brief arguing PCR counsel "failed to raise the issues of . . .

defendant's mental health diagnosis that [he] [had] been dealing with since the


                                                                             A-2222-19
                                         4
age of seven . . . years old." On August 11, 2011, we decided that defendant's

arguments lacked "sufficient merit to warrant discussion in a written opinion[,]"

and affirmed the PCR court "substantially for the reasons stated by [the PCR

judge.]" State v. Roberts, No. A-0206-09 (App. Div. Aug. 11, 2011) (slip op. at

13-14). We further determined there was no basis to conclude that PCR counsel

was ineffective for failing to raise defendant's mental health issues. id. at 13.

The only evidence of defendant's "mental history" was defendant's statement to

a probation officer that he was diagnosed with paranoid schizophrenia when he

was twenty-six years old. ibid. We also noted there was no evidence defendant

continued to suffer from paranoid schizophrenia and that the episode he allegedly

experienced in 2003 was not supported by the record. ibid. On January 31, 2012,

the Supreme Court denied certification. State v. Roberts, 209 N.J. 232 (2012).

      On October 26, 2012, defendant's second petition for PCR was denied

because the petition "raise[d] claims that trial and appellate counsel were

ineffective[,]" which was not appropriate for a second petition for PCR because

it did not rely on a new constitutional rule and had already been adjudicated in

his first petition and on appeal. On May 21, 2015, defendant's petition for habeas

corpus was denied by the U.S. District Court. Roberts v. Warren, No. 12-4010

(PGS) (D.N.J. May 21, 2015).


                                                                           A-2222-19
                                        5
        On June 21, 2019, defendant filed pro se what he called his "first motion

to correct an illegal sentence." Defendant argued his sentence was illegal and

should be corrected pursuant to Rule 3:21-10(b)(5). According to defendant, "the

court, the prosecutor, and his own counsel failed to evaluate whether the

defendant was competent to stand trial[,]" which violated defense counsel and

prosecution's duty to the court to ensure defendant was competent to stand trial

and defendant's due process rights. Defendant claimed that the record alluded to

his mental health issues, including his paranoid schizophrenia, but counsel only

argued in favor of mitigation that defendant was in special education classes

during his childhood and had attention deficit disorder. Further, defendant

alleged the trial judge had evidence of intoxication and diminished capacity

during his crimes and at the plea hearing, but the court failed to ask whether he

was on medication.

        On January 6, 2020,1 the court denied defendant's motion to correct an

illegal sentence in an order and written decision. The court discussed N.J.S.A

2C:4-4(b)(2), the statute governing competence at trial, and found that there was

no evidence in the record indicating defendant was not competent to stand trial.




1
    The order is mistakenly dated January 6, 2019, instead of January 6, 2020.
                                                                           A-2222-19
                                        6
To the contrary, the record supported defendant's competency during the plea

and sentencing process. For example, the court noted that

            [d]fendant referred to the [j]udge as "Your Honor" . . . ;
            the defendant listened to and answered the plea colloquy
            questions appropriately; the defendant asked relevant
            questions during the colloquy; the defendant asked the
            [j]udge to clarify when he didn’t understand a question
            . . . ; and the defendant was able to correct the [c]ourt
            when the [j]udge advised the defendant about a plea
            bargain without advising the defendant about his right
            to argue for less time.

      Further, the court stated that defendant "voluntarily waived his right to a

jury trial[,]" "stated he was not on any medication, drugs or alcohol[,]" and

"understood that he would have to give a factual basis to the court[.]" This appeal

followed.

      Defendant raises the following points on appeal:

            POINT I

            THE TRIAL COURT ERRED IN DENYING THE
            DEFENDANT[']S MOTION TO CORRECT AN
            ILLEGAL SENTENCE PURSUANT TO R. 3:21-
            10(b)(5).

            POINT II

            THE TRIAL COURT ERRED IN NOT GRANTING
            DEFENDANT A[N] EVIDENTIARY HEARING IN
            ACCORDANCE TO R. 3:22-10(b) ON THE MATTER.



                                                                            A-2222-19
                                        7
      "As with sentencing, the scope of appellate review of a trial court's

decision to grant or deny a [Rule] 3:21-10(b)(2) motion is whether the trial court

abused its discretion." State v. Priester, 99 N.J. 123, 137 (1985). Because

"[Rule] 3:21-10(b)(2) offers extraordinary relief to" prisoners, it "must be

applied prudently, sparingly, and cautiously." Id. at 135. A court abuses its

discretion when its "decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" State v. R.Y., 242 N.J. 48, 65 (2020) (quoting Flagg v. Essex Cnty.

Prosecutor, 171 N.J. 561, 571 (2002)).

      Defendant's argument regarding the court's alleged error in failing to

correct the sentence is barred by Rule 3:22-5. Rule 3:22-5 provides: "A prior

adjudication upon the merits of any ground for relief is conclusive whether made

in the proceedings resulting in the conviction or in any post-conviction

proceeding brought pursuant to this rule or prior to the adoption thereof, or in

any appeal taken from such proceedings." "'Preclusion of consideration of an

argument presented in post-conviction relief proceedings should be affected only

if the issue [raised] is identical or substantially equivalent' to that issue

previously adjudicated on its merits." State v. McQuaid, 147 N.J. 464, 484

(1997) (quoting State v. Bontempo, 170 N.J. Super. 220, 234 (Law Div. 1979)).


                                                                           A-2222-19
                                         8
      Here, defendant filed two petitions for PCR squarely presenting the issue

of whether he was competent at the time of plea and sentencing, and both were

denied. One of these petitions was reviewed and affirmed by this court. Notably,

we affirmed that there was no evidence of defendant's claimed mental history,

other than his own statement that he was diagnosed with paranoid schizophrenia

at twenty-six.    We affirmed the PCR court's finding that counsel was not

ineffective because defendant did not show any evidence that he was incompetent

at the time of pleading or that he did not understand the plea. Defendant is

rehashing the argument that he was incompetent at the time of his plea after

numerous judges have determined he was not incompetent at the time of his plea.

Therefore, defendant is barred from arguing the same underlying issue, even

when framed as a motion to correct an illegal sentence.

      Defendant's argument that he was entitled to an evidentiary hearing lacks

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-2222-19
                                       9